Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 17-36 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
There are listings of serial numbers in the spec; it is informed that applicant are responsible for updating the spec if applications have matured into patents.  For example, 15/563,576 listed in paragraph [0001] is now patented and the spec should be updated to reflect current status of that application.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 17-19, 21-26, 30-31, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-7, 9, and 11-12 of U.S. Patent No. 10737115. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims in the instant invention are anticipated by Claims of U.S. Patent No.10737115 and constitutes an obvious variation.
The instant Invention
U.S. Patent No. 10737115
17. A method for simulating a particle transport, the method comprising: obtaining transport paths of at least a portion of simulated particles; determining, based on the transport paths, an uncertainty of each of lattice cells in each of multiple regions of interest (ROIs), the uncertainty indicating whether a simulated particle undergoes a reaction in each of the lattice cells; determining an evaluation result associated with the particle transport by evaluating, based on the uncertainty of each of the lattice cells, the particle transport in the lattice cells; and adjusting, based on the evaluation result, the particle transport to equalize global uncertainties of the multiple ROIs such that the global uncertainty of each of the multiple ROIs corresponding to the adjusted particle transport does not exceed a threshold.
18. The method of claim 17, wherein the evaluation result associated with the lattice cells indicates whether a standard-reaching rate of the lattice cells in each of the multiple ROIs exceeds a second threshold, and the determining an evaluation result includes: for each of the multiple ROIs, determining; based on the uncertainty of each of the lattice cells in the ROI, the standard-reaching rate of the lattice cells in the ROI, the standard-reaching rate of lattice cells in the ROI being equal to a ratio of a count of qualified lattice cells in the ROI to a total count of the lattice cells in the ROI, the uncertainty of each of the qualified lattice cells in the ROI not exceeding a third threshold.19. The method of claim 18, wherein the determining, based on the uncertainty of each of the lattice cells in the ROI, the standard-reaching rate of the lattice cells in the ROI includes: determining, based on the uncertainty of each of the lattice cells in the ROI and the first threshold, the count of qualified lattice cells in the ROI; and determining, based on the count of qualified lattice cells in the ROI, the standard-reaching rate of the lattice cells in the ROI.

21. The method of claim 18, wherein the adjusting, based on the evaluation result, the particle transport includes: in response to determining that the standard-reaching rate of lattice cells in the ROI exceeds the second threshold, stopping the particle transport; and outputting the transport paths of the at least a portion of simulated particles.22. The method of claim 18, wherein the adjusting, based on the evaluation result, the particle transport includes: in response to determining that the standard-reaching rate of lattice cells in the ROI does not exceeds the second threshold, continuing to perform the particle transport until the standard-reaching rate of lattice cells in the ROI exceeds the second threshold.
30. The method of claim 17, wherein the transport paths of the at least a portion of simulated particles include: energy information relating to the at least a portion of simulated particles, speed information relating to the at least a portion of simulated particles, the speed information relates to the at least a portion of simulated particles including an incident direction of a simulated particle, and path information relating to the at least a portion of simulated particles, and the obtaining transport paths of at least a portion of simulated particles includes: designating a recorded transport path of a recorded particle as a transport path of a simulated particle, the recorded particle being identified based on energy information and incident direction information of the recorded particle.
1. The method of claim 30, wherein the path information relating to the at least a portion of simulated particles includes: type information relating to the at least a portion of simulated particles, incident position information relating to the at least a portion of simulated particles, weight information relating to the at least a portion of simulated particles, and information relating to lattice cells that the at least a portion of simulated particles pass.



23. The method of claim 17, wherein the evaluation result associated with the lattice cells indicates whether each of the at least a portion of simulated particles enters a second lattice cell with a second level from a first lattice cell with a first level, the first level being lower than the second level, and the determining an evaluation result includes: for each of the multiple ROIs, determining, based on the uncertainty of each of the lattice cells in the ROI and the transport paths of the at least a portion of simulated particles, a level of each of the lattice cells in the ROI; and determining, based on the level of each of the lattice cells in the ROI, the evaluation result.24. The method of claim 23, wherein the adjusting, based on the evaluation result, the particle transport includes; in response to determining that a simulated particle enters the second lattice cell from the first lattice cell, splitting, according to a first probability, the simulated particle to generate split simulated particles; and recording transport paths of the split simulated particles.
26. The method of claim 24, further comprising: decreasing a weight of each of the split particles relative to the simulated particle such that a total weight of the at least a portion of simulated particles remains unchanged.
25. The method of claim 24, wherein the first probability is equal to a ratio of the first level of the first lattice cell to the second level of the second lattice cell.
35. The method of claim 17, further comprising: for each of at least one of the lattice cells, performing a dynamic denoising operation on the uncertainty of a lattice cell based on historical transport paths; and determining the evaluation result associated with the particle transport by evaluating, based on the denoised uncertainty of each of the at least one lattice cell.
1. A method for simulating a particle transport, the method being used to simulate an energy distribution of particles in a lattice cell, the method comprising: estimating a total number of incident particles required, generating incident particles, and inputting particles in batches; recording transport paths of inputted particles; determining an uncertainty of each of lattice cells based on the transport paths of each batch of the inputted particles, a lattice cell being a qualified lattice cell if an uncertainty of the lattice cell does not exceed a first threshold; determining a standard-reaching rate of lattice cells in a region of interest (ROI), the ROI including at least one lattice cell, the standard-reaching rate of lattice cells in the ROI being equal to a ratio of the number of qualified lattice cells to a total number of lattice cells in the ROI; and if the standard-reaching rate of lattice cells in the ROI exceeds a second threshold, stopping inputting particles, and outputting the transport paths of the inputted particles, or if the standard-reaching rate of lattice cells in the ROI does not exceed the second threshold, continuing inputting incident particles until the number of inputted incident particles reaches the total umber of incident particles required.
9. The method of claim 6, wherein a level of a lattice cell relates to an uncertainty of whether particles undergo a reaction in the lattice cell.











4. The method of claim 1, wherein the transport paths of the inputted particles include energy information relating to incident particles, speed information relating to incident particles, and other path information relating to incident particles, the speed information relating to incident particles including an incident direction of an incident particle, and the recording transport paths of the inputted particles includes: designating a recorded transport path of a recorded particle as a transport path of an incident particle according to energy information and incident direction information of the recorded particle and energy information and incident direction information of the incident particle.

5. The method of claim 4, wherein the other path information relating to incident particles includes type information relating to incident particles, incident position information relating to incident particles, weight information relating to incident particles, and information relating to lattice cells that the inputted particles pass, the information relating to lattice cells that the inputted particles pass including energy distributions and uncertainties corresponding to lattice cells that the inputted particles pass.
6. The method of claim 1, further comprising: when a batch of particles are inputted, splitting, according to a first probability, a particle in the batch of particles if the particle enters a second lattice cell from a first lattice cell, particles generated by the particle splitting having a decreased weight such that a total weight of the batch of particles remains unchanged, a level of the first lattice cell being lower than a level of the second lattice cell; and eliminating, according to a second probability, a particle in the batch of particles if the particle enters a fourth lattice cell from a third lattice cell, the particle not eliminated having an increased weight such that the total weight of the batch of particles remains unchanged, a level of the third lattice cell being higher than a level of the fourth lattice cell.



7. The method of claim 6, wherein the first probability is equal to a ratio of the level of the first lattice cell to the-level of the second lattice cell, and the second probability is equal to a ratio of the level of the fourth lattice cell and the-level of the third lattice cell.
11. The method of claim 1, further comprising: performing a dynamic denoising operation on an uncertainty of a dose distribution relating to incident particles based on historical transport paths of inputted particles.




Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Romano (“Parallel Algorithms for Monte Carlo Particle Transport Simulation on Exascale Computing Architectures”) discloses a method for simulating a particle transport using lattice cell structure.
Paganetti (“Range uncertainties in proton therapy and the role of Monte Carlo simulations”) discloses a method for simulating a particle transport using uncertainties.
Taku et al. (WO-2012032609-A1) discloses a treatment planning method for calculating relative biological effectiveness using Monte Carlo simulation and the relationship between the kinetic energy and particle transport.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146